DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-14 recites the limitation "The medium".  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 recites the limitation "The system".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Matsuo et al. (Matsuo; US 2015/0215454 A1; cited by the examiner and applied for the first time in the present application).
Regarding claim 1, Matsuo discloses:  A method for processing accidental emergency calls (paragraphs [0039] and [0047]) comprising:
monitoring an emergency call with an active learning Artificial Intelligence (AI) bot implemented by a processor (see paragraph [0081]; reads on analysis engine 602; “machine learning techniques”);
determining, by the AI bot, that the emergency call was disconnected prior to a call taker resolving the emergency call (paragraph [0041]);
providing, by the AI bot, a score indicative of the likelihood that the emergency call was an accidental call, wherein the score is based on real-time and historical data (paragraphs [0081] and [0082]); and
recommending, by the AI bot, a response to the emergency call based upon the score (paragraphs [0083] - [0086]).
	Regarding claim 2, see paragraphs [0041], [0085], and [0086].
	Regarding claim 3, see paragraphs [0082] and [0085]; “confidence”.
	Regarding claim 4, see paragraphs [0069] and [0080] - [0082].

	Claims 8-20 plainly parallel claims 1-7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Peters et al. teach a system and method for ensuring that calls from emergency responders and public safety answering points are connected back to disconnected calls; paragraph [0007].  Goswami et al. teach aspects of minimizing prank emergency 911 calls.  Matsuo et al. (US 2015/0094034 A1) is related to the publication to Matsuo et al. (US 2015/0215454 A1) applied above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
		
								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
March 22, 2021